Lee, P. J.
This was an eminent domain proceeding for the purpose of obtaining a right-of-way over the appellees’ land for use in the construction of interstate highway No. 59. The appellant has assigned and argued several alleged errors on the part of the trial court; but, after *541a thorough, consideration of all of the evidence in the record, without detailing it, the Court is satisfied that no reversible error was committed.
 The appellant has also contended that the verdict of the jury was grossly excessive, and, in fact, so excessive as to evince passion and prejudice. However, the witnesses on both sides, from their training and experience, seemed to have ample qualifications to give their testimony, as approved in the record by the Court. Indeed, the verdict is large; but, it must be said that the damage is also large. The jury saw the premises, and were in position to judge as to the reasonableness or unreasonableness of the testimony of the various witnesses on the question of values, as to which there was considerable difference of opinion.  Consequently, in its purpose to dispense, as nearly as possible, equal justice to all, this Court cannot say that the verdict is so large as to evince passion or prejudice, or to justify a reversal and remand for a new trial on that account, or to warrant an attempt to pare down the judgment to a smaller amount.
The principles, governing eminent domain, are so clearly set out and stated in the opinions of this Court that an elaboration of the same herein would be of no profit to the Bench and Bar of the State.
The judgment is affirmed.
Affirmed.
Kyle, Arrington, Ethridge and Gillespie, JJ., concur.